
	

114 HRES 400 IH: Commemorating 50 years since the creation of the Medicare and Medicaid Programs.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 400
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Pallone (for himself, Mr. Levin, Ms. Schakowsky, Ms. Matsui, Mr. Clyburn, Mr. Becerra, Mr. Crowley, Ms. Wasserman Schultz, Mr. Van Hollen, Mr. Gene Green of Texas, Mr. McDermott, Mr. Butterfield, Mr. Grijalva, Mr. Engel, Mr. Gallego, Ms. Jackson Lee, Mr. Tonko, Ms. Frankel of Florida, Mr. Conyers, Mr. Sarbanes, Mr. Rangel, Mr. Nadler, Mr. Larson of Connecticut, Ms. Brown of Florida, Mrs. Beatty, Ms. Michelle Lujan Grisham of New Mexico, Mr. Yarmuth, Mr. Cárdenas, Mr. Deutch, Mr. Brendan F. Boyle of Pennsylvania, Mr. Loebsack, Ms. Castor of Florida, Mr. Higgins, Ms. McCollum, Ms. Eshoo, Mr. Scott of Virginia, Mrs. Dingell, Ms. DelBene, Ms. Speier, Ms. Hahn, Mr. Connolly, Mrs. Davis of California, Mr. Johnson of Georgia, Mr. McNerney, Mr. Ben Ray Luján of New Mexico, Mr. DeFazio, Mrs. Napolitano, Ms. Norton, Mr. Fattah, Mr. Payne, Ms. Judy Chu of California, Ms. Linda T. Sánchez of California, Mr. Cummings, Mr. Cartwright, Ms. DeLauro, Ms. Lee, Mr. Keating, Ms. Kaptur, Ms. Bonamici, Mr. Ted Lieu of California, Mr. Pascrell, Mr. Huffman, Mr. Cicilline, Mr. Farr, Mr. Neal, Mr. Carson of Indiana, Ms. Clarke of New York, Mr. Blumenauer, Mr. Quigley, Mr. Danny K. Davis of Illinois, Mr. Cohen, Ms. Duckworth, Ms. Edwards, Mr. Courtney, Ms. Bass, Mr. Norcross, Mrs. Carolyn B. Maloney of New York, Mr. Ellison, Mr. Langevin, Ms. DeGette, Mr. Grayson, Mr. Gutiérrez, Mr. Welch, Ms. Esty, Mrs. Capps, Mr. Lewis, Mr. Pocan, Mr. Rush, Mr. McGovern, Mr. Kennedy, Mr. Larsen of Washington, Mr. Thompson of California, Mr. Nolan, Ms. Slaughter, Mr. Honda, Mr. Takano, Mr. Schrader, Mr. Michael F. Doyle of Pennsylvania, Mr. Foster, Mr. Lowenthal, Mrs. Watson Coleman, Ms. Moore, Mr. Lipinski, Ms. Pingree, Ms. Clark of Massachusetts, Mr. Serrano, Mr. Thompson of Mississippi, Ms. Roybal-Allard, Mrs. Lowey, Mr. Sires, Mr. Doggett, Mr. Beyer, Mr. Carney, Mrs. Bustos, Ms. Fudge, Mr. Kind, Mr. Polis, Ms. Wilson of Florida, Mr. Ruiz, Mr. Richmond, Ms. Tsongas, Mr. David Scott of Georgia, Mr. Castro of Texas, Ms. Loretta Sanchez of California, Mr. Ashford, Mr. Cleaver, Mr. Kildee, Mr. Capuano, Mr. Ryan of Ohio, Ms. Sinema, Mr. Lynch, Mr. Perlmutter, Mr. Clay, Mr. Garamendi, Mr. Schiff, Mr. Peterson, Mr. Pierluisi, Mr. Bishop of Georgia, Mr. DeSaulnier, Mr. Veasey, Ms. Adams, Ms. Titus, Mr. Murphy of Florida, Mr. Costa, Ms. Eddie Bernice Johnson of Texas, Ms. Brownley of California, Mr. Walz, Mr. Vela, Ms. Kelly of Illinois, Mr. Heck of Washington, Mr. Moulton, Mr. Delaney, Mr. Visclosky, Mr. Sherman, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Commemorating 50 years since the creation of the Medicare and Medicaid Programs.
	
	
 Whereas, on January 7, 1965, President Lyndon B. Johnson called on Congress to provide health insurance for the elderly and most vulnerable;
 Whereas over the past 50 years, Congress has strengthened Medicare and Medicaid with improvements to, and expansion of, health care benefits;
 Whereas today, as a result of President Johnson’s call to action and Congress’ bipartisan initiative that created the Medicare program, 55,000,000 seniors and people with disabilities have access to guaranteed health care benefits;
 Whereas today, more than 71,000,000 Americans, including children, pregnant women, individuals with disabilities, elderly who are poor and frail, and low-income adults and parents have access to health care through Medicaid;
 Whereas Medicare and Medicaid have been leaders in improving the quality of care delivered to the Nation, resulting in 1,300,000 fewer patient harms, 50,000 lives saved and $12 billion in health spending avoided between 2010 and 2013 alone;
 Whereas Medicare has been an innovator in developing alternative ways to pay for health care that emphasize care coordination across all health care providers and settings;
 Whereas Medicare provides access to needed care, including primary and specialty care, free preventative services, and prescription drugs;
 Whereas the creation of a prescription drug benefit in 2003 has ensured that nearly 90 percent of Medicare beneficiaries have prescription drug coverage, and since 2010, more than 9,400,000 seniors have saved more than $15,000,000,000 on their prescription drugs as a result of closing the Medicare Part D coverage gap;
 Whereas, in 2014 alone, an estimated 39,000,000 people with Medicare took advantage of at least one preventative service with no cost sharing;
 Whereas Medicaid is a critical source of comprehensive, affordable health coverage for millions of otherwise uninsured low-income adults and parents, including millions of nonelderly low-income adults in States that expanded their Medicaid programs as part of health reform;
 Whereas Medicaid ensures access to long-term services and supports for vulnerable low-income seniors and persons with disabilities by covering more than 60 percent of nursing home residents, picking up the majority of the Nation’s total long-term care costs, and allowing loved ones to live with health and dignity in their own homes and communities;
 Whereas Medicaid provides early comprehensive childhood screening, diagnosis, and treatment for 32,000,000 of the Nation’s children, including half of all low-income children; and
 Whereas Medicaid provides crucial services for pregnant women and babies in that Medicaid covers 45 percent of births nationwide, 53 percent of hospital stays for infants born prematurely or with a low birth weight, and 45 percent of hospital stays for infants with birth defects: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that— (1)all efforts to improve Medicare and Medicaid must support and build upon President Johnson’s vision to assure the availability of and accessibility to the best healthcare to all Americans, regardless of age or geography or economic status;
 (2)Medicare’s guaranteed benefit is a lifeline to millions of Americans and must remain intact for this and future generations;
 (3)Medicare should not be transformed into a voucher program, leaving seniors and people with disabilities vulnerable to higher out-of-pocket costs;
 (4)with the strong support of the Federal Government, Medicaid continues to serve as a safety net for vulnerable children, pregnant women, persons with disabilities, elderly who are poor and frail, and other low-income adults; and
 (5)Medicaid should not be dismantled through block grants, per-capita caps, or by other policies that slash funding, shift cost to States, reduce benefits, and erode the safety net relied on by over 71,000,000 Americans.
			
